DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al. ( US Patent  Publication: WO 2015082300, “Perez”).


Regarding claim 1,  An apparatus (Fig. 1) to create a colorcloud ( color cloud is created at Fig.9), comprising: 
a cradle with a first end, a second end having a window, and at least one wall connecting the first end to the second end; ( Fig. 1 spacer 7 is the cradle which has a first end (which is connected to mobile device), second  end having a window ( the second end  with a window is shown on Fig.1 on top part of spacer 7) and one wall ( connecting walls between first end and second end).
a video recording device at the first end of the cradle, wherein the video recording device is configured to capture a video of a material visible through the window. (Page 7 Lines 18-19: “Referring now to Fig. 1 , the device (1 ) comprises a cellular phone (2) and a case (3).” Page 7 Lines 19-20: “The cellular phone (2) is provided with a digital photo or video camera (20). “
Page 15 Lines 7-13:”Pop-up: If desired, before making the photo session, a pop-up window is displayed in order to enter the patient's data. After taking the photo, another pop-up window is displayed, which allows the user to save, delete or analyze the captured image.”)

Regarding claim 2,  Perez teaches, wherein the video recording device is a camera on a mobile device (Fig. 1,  Mobile device 2 is the video recording device. Page 7 Lines 19-20: “The cellular phone (2) is provided with a digital photo or video camera (20). “

Regarding claim 3, Perez teaches, a light source attached to at least one of the first end, the second end, and the at least one wall. (Page 8 Lines 8-12: “Referring to Fig. 2, a first polarization filter (4) and a second polarization filter (5) are disposed in proximity to a corner of the base plate (30) of the case, in such manner to be respectively in correspondence of the lens (21 ) and the light source (22) of the digital camera of the cellular phone, when the cellular phone (2) is inserted into the case.”)

Regarding claim 4, Perez teaches, wherein the light source is a flash light on a mobile device. ((Page 7 Lines 18-21 “Referring now to Fig. 1 , the device (1 ) comprises a cellular phone (2) and a case (3). The cellular phone (2) is provided with a digital photo or video camera (20). Therefore the back side of the cellular phone (2) is provided with a lens (21 ) of the camera and a light source (22) acting as flash.”)


Regarding claim 5, Perez teaches, processing circuitry ( Part of device 1 connected to the video recording device and configured to create a colorcloud from the video of the material. ( Page 15 Lines 19-32: “7 -. Color correspondence with seven reference colors -. Seven colors will be captured in each single photo. This will allow the software to balance each color in a specific order in order to balance a photograph up to the smallest details and standardize with a database. With reference to the calibration label 8, shown in Fig. 6, the seven colors are the following:
1 ) Black -. When it is found it can inform the digital sensor about a possible condition of excessive exposure;
2) 50% Gray-. When it is found it indicates green and blue traces;
3) 18% Gray-. When it is found it indicates yellow, green and red traces;
4) White -. When it is found it indicates underexposure (shadow) and heavy traces of other colors;
5) Cyan -. Control color for 90% correspondence
6) Magenta -. Control color for 95% correspondence 7) Yellow -. Control color for 100% correspondence”.
Page 14 Lines 19-32: “Referring to Fig. 9, the comparison and discrimination method provides for a continuous cycle statistic analysis, which comprises the following steps: a) select, wherein an area comprising a plurality of pixels of the digital image (D) photographed with the device (1 ) is selected,
b) delete, wherein the pixels of the colors that are not stored in the database (100) are deleted and the pixels of the remaining colors are sent to step (c),
c) frequency, wherein the pixels of the most frequent colors among the remaining pixels are selected and said pixels of the most frequent colors are sent to step (d),
d) average, wherein an average value of the most frequent colors is calculated,
e) comparison, wherein the average values of the most frequent colors are compared with the values of the sample colors of the database; if the average value does not correspond to any value of the sample colors of the database, the method returns to step b),
f) the process proceeds until a correspondence is found between the most representative pixels of the selected area and the sample colors of the database.”)
Regarding claim 6, Perez teaches, a holder (Fig. 1 element 3, case) attached on the first end of the cradle (element 7 spacer) to hold the video recording device (mobile device 2).

Regarding claim 7, Perez teaches,  wherein the second end is colored with a plurality of colors adjacent to the window for color separation. (Page 9 Lines 15-20: “Referring to Fig. 6, the calibration label (8) comprises a square central portion (80) with pure white color, provided with a focusing target (81 ) having a circular shape with 12 mm diameter. The focusing target (81 ) is provided in correspondence of the lens (21 ) of the camera of the cellular phone.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of  Sharma et al. (U.S, Patent publication 2017/0032213, “Sharma”).

Regarding claim 8, Perez teaches,  A system (Fig. 1)  for creating a colorcloud ( color cloud is created at Fig.9) for an object, comprising: 
a cradle with a first end, a second end having a window, and at least one wall connecting the first end to the second end; ( Fig. 1 spacer 7 is the cradle which has a first end (which is connected to mobile device), second  end having a window ( the second end  with a window is shown on Fig.1 on top part of spacer 7) and one wall ( connecting walls between first end and second end).
an image sensor attached to the first end of the cradle, wherein the image sensor is configured to capture a plurality of digital images of an object visible through the window; (Page 7 Lines 18-19: “Referring now to Fig. 1 , the device (1 ) comprises a cellular phone (2) and a case (3).” Page 7 Lines 19-20: “The cellular phone (2) is provided with a digital photo or video camera (20). “
Page 15 Lines 7-13:”Pop-up: If desired, before making the photo session, a pop-up window is displayed in order to enter the patient's data. After taking the photo, another pop-up window is displayed, which allows the user to save, delete or analyze the captured image.”) and 
processing circuitry operably coupled to the image sensor and configured to, generate a 3-dimensional virtual representation of color information associated with the plurality of digital images of the object; (Page 15 Lines 19-32: “7 -. Color correspondence with seven reference colors -. Seven colors will be captured in each single photo. This will allow the software to balance each color in a specific order in order to balance a photograph up to the smallest details and standardize with a database. With reference to the calibration label 8, shown in Fig. 6, the seven colors are the following: ……
6) Magenta -. Control color for 95% correspondence 7) Yellow -. Control color for 100% correspondence”.
Page 14 Lines 19-32:”Referring to Fig. 9, the comparison and discrimination method provides for a continuous cycle statistic analysis, which comprises the following steps: a) select, wherein an area comprising a plurality of pixels of the digital image (D) photographed with the device (1 ) is selected,
b) delete, wherein the pixels of the colors that are not stored in the database (100) are deleted and the pixels of the remaining colors are sent to step (c),
…..f) the process proceeds until a correspondence is found between the most representative pixels of the selected area and the sample colors of the database.”) but doesn’t expressly teach  generate a 3-dimensional virtual representation of color information associated with the plurality of digital images of the object;  and identify one or more significant characteristics of the object and to generate one or more virtual instances on a graphical user interface display indicative of the identity of a significant characteristic of the object based on one or more inputs associated with the 3-dimensional virtual representation of color information of the object.
However Sharma teaches, generate a 3-dimensional virtual representation of color information associated with the plurality of digital images of the object;  (‘213; fig. 8, camera; 0151; camera or other optical sensors) and configured to generate a 3-dimensional virtual representation of color information (‘213; figs. 1B and 2B; | 0029; { 0031; three-dimensional color histogram) associated with a plurality of digital images of an object (‘213; figs. 1A and 2A; { 0013; video - plurality of digital images - of an object);
and identify one or more significant characteristics of the object and to generate one or more virtual instances on a graphical user interface display indicative of the identity of a significant characteristic of the object based on one or more inputs associated with the 3-dimensional virtual representation of color information of the object.  ( processor of cell phones and other computers programed to provide significant characteristic functionality) to identify one or more significant characteristics of the object (213; figs. 1B and 2B; ¥ 0134; techniques based on multidimensional histograms can be employed to characterize, match and recognize objects and images) and to generate one or more virtual instances on a graphical user interface display indicative of the identity of a significant characteristic of the object (213; figs. 1B and 2B; 7 0020-0021; { 0029; { 0031; three-dimensional color histogram; counts of the number of times a given color occurs in an image; { 0134; identity of a significant characteristic of the object) based on one or more inputs (213; fig. 8, camera; 0151; camera or other optical sensor; figs. 1A and 2A; J 0013; video - plurality of digital images - of object) associated with the 3-dimensional virtual representation of color information of the object (‘213; figs. 1B and 2B; §] 0020-0021; J 0029; J 0031; three- dimensional color histogram; colorcloud).
Perez and Sharma are analogous as they are from erg filed of analyzing color properties of an object.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Perez to have included generate a 3-dimensional virtual representation of color information associated with the plurality of digital images of the object;  and identify one or more significant characteristics of the object and to generate one or more virtual instances on a graphical user interface display indicative of the identity of a significant characteristic of the object based on one or more inputs associated with the 3-dimensional virtual representation of color information of the object as taught by Sharma for the purpose of providing different visual characteristics of an object using three dimensional data analysis of color of an object.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616